Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to Examiner Valarie Bertoglio, AU 1632.
The restriction requirement dated 07/27/2020 is hereby rescinded. A new restriction requirement appears below.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, drawn to an erythroid cell comprising a nucleic acid comprising a flavivirus 5’UTR and an exogenous nucleic acid encoding a nonflaviviral gene, classified in C12N5/0641 and C12N2510/00.
II. Claims 3-4, drawn to an enucleated erythroid cell comprising exogenous nonflaviviral protein or noncoding RNA derived from a nucleated erythrocyte comprising a nucleic acid comprising a flavivirus 5’UTR and an exogenous nucleic acid sequence encoding the exogenous non-flaviviral protein or noncoding RNA wherein the nucleic acid does not further comprise a nucleic acid sequence does not further encode a flaviviral structural protein, classified in C12N5/0641 and C12N2015/851.
III. Claims 6, drawn to an enucleated erythroid cell comprising exogenous nonflaviviral protein or noncoding RNA derived from a nucleated erythrocyte comprising a nucleic acid comprising a flavivirus 5’UTR and an exogenous nucleic acid sequence encoding the exogenous non-flaviviral protein or noncoding RNA wherein the nucleic acid does not further comprise a nucleic acid sequence encoding a flaviviral nonstructural protein, classified in C12N5/0641 and C12N2015/851.
s 7-11, drawn to an enucleated erythroid cell comprising exogenous nonflaviviral protein or noncoding RNA derived from a nucleated erythrocyte comprising a nucleic acid comprising a flavivirus 5’UTR and an exogenous nucleic acid sequence encoding the exogenous non-flaviviral protein or noncoding RNA wherein the nucleic acid does further comprise a nucleic acid sequence encoding a flaviviral nonstructural protein, classified in C12N5/0641 and C12N2015/851.
V. Claims 18,47,80 and 82, drawn to a nucleic acid construct, cell comprising the nucleic acid construct, method of making the cell using the construct, classified in C12N 15/09.
VI. Claims 48 and 78, drawn to a composition comprising two nucleic acid molecules, the first comprising a flavivirus 5’UTR and an exogenous nucleic acid sequence that is not RdRP   and the second comprising a sequence encoding RdRP, classified in A61P 43/00
VII. Claims 87, drawn to a method of inducing delayed expression of an exogenous agent in a cell using a negative strand construct comprising an RdRP-dependent 5’UTR and an RdRP protein into the cell, classified in A61P 31/00.
Claims 2 and 12-17 link inventions II-IV. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims 2 and 12-17. Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are independent or distinct, each from the other because:
Each of Inventions I-VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not 
Each of Inventions I-VI and Invention VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, no product in Inventions I-VI comprises a negative strand construct or RdRP that is not already part of s a cell and can be introduced into a cell as required by Invention VII. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (for example, searching .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim(s) 18 is/are generic to the following disclosed patentably distinct species:
(i) a flavivirus 5’ UTR and an exogenous nucleic acid sequence comprising a non-flaviviral gene, wherein the nucleic acid construct does not comprise any sequences encoding flavivirus structural proteins,
(ii)    a flavivirus 5’ UTR and an exogenous nucleic acid sequence comprising a non-flaviviral gene, wherein the nucleic acid construct does not comprise any sequences encoding flavivirus nonstructural proteins or  a nucleic acid construct comprising a flavivirus 5’ UTR and an exogenous nucleic acid sequence comprising a non-flaviviral gene, wherein the nucleic acid construct does not comprise any sequences encoding flavivirus NS1, NS2A, NS2B, NS3, NS4A, or NS4B proteins,
(iii)    a nucleic acid construct comprising a flavivirus 5’ UTR and lacking at least a portion of a gene encoding a flavivirus nonstructural protein, optionally wherein the nucleic acid construct further comprises an exogenous nucleic acid sequence comprising a non-flaviviral gene,
(iv)    a nucleic acid construct comprising a flavivirus 5’ UTR sequence and an exogenous gene selected from:
a]    exogenous primate gene;
b]    a single-chain variable fragment (scFv);
c]    a non-viral noncoding RNA;
d]    a gene encoding a non-viral protein that is not a reporter; or
e]    a gene encoding a fusion protein that comprises a first domain and a transmembrane domain, or
(v) a nucleic acid construct comprising an RNA-dependent RNA polymerase (RdRP)-responsive 5’ UTR and an exogenous nucleic acid sequence comprising an exogenous gene wherein the nucleic acid does not  comprise any sequences encoding viral structural proteins.
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species i and ii are required to lack different classes of genes. Species iii does not require an exogenous nucleic acid sequence that is required by the other groups and only requires the nucleic acid lack a portion of a flaviviral gene. iv does not require the negative limitations of the pther species but recites specific exogenous genes that result in burdensome search. v requires a negative limitation not recited in the other species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632